DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
Response to Arguments
Applicant has argued that the combination of Schoenberger and Eble as applied to claims 1 and 15 fails to teach limitations concerning the bottom heating element being mounted to the bottom reflector. Applicant has argued that Eble only teaches a stationary heating element mounted to a stationary reflector. However, the base reference Schoenberger teaches a moveable reflector element and therefore when the reference are combined teach a moveable reflector with a heating element fixed to the reflector.
Applicant has further argued that Schoenberger and Eble fail to teach the newly amended matter of claims 1 and 15 concerning further heating elements that are operable independent of the bottom heating element. A new rejection has been written in view of Lappe which teaches a parison heating device with independently operable heating elements.
Applicant’s amendments have overcome the 112 rejections of the previous office action and they are therefore withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“transport device” in claims 1, 10, and 15 which corresponds to a conveyor line in paragraph [0050] of the specification
“adjusting device” of claims 1, 10, and 15 which is disclosed in figure 4 as a system comprising threaded rods (51 and 52), a belt (53), and a drive device (54)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim s 1-3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1) in view of Eble (US 2010/0196632 A1) and Lappe (US 2014/0197581 A1).
Regarding claim 1, Schoenberger discloses a machine for heating plastic parisons comprising a transport device (Schoenberger 20) which transports plastic parisons (Schoenberger 3) along a predetermined transport path (Schoenberger TR1 and TR2), and a heating device (Schoenberger 40) which heats the plastic parisons (Schoenberger 3) at least intermittently, wherein the heating device (Schoenberger 40) comprises a bottom heating element (Schoenberger 4115) which is suitable and intended for heating a bottom portion of the parisons (see Schoenberger figures 8 and 9), a reflector element (Schoenberger 4113) which is installed below the bottom portion of the plastic parisons (see Schoenberger figures 8 and 9) in the vertical direction and reflects thermal radiation onto the plastic parisons, and an adjusting device (Schoenberger 50) which is configured to adjust the reflector in the vertical direction (see Schoenberger figures 8 and 9). The bottom heating element (Schoenberger 4115) is adjustable (Schoenberger [0088]) separate from the bottom reflector. Schoenberger further discloses further heating elements (Schoenberger 4110) arranged one above the other in the vertical direction (see Schoenberger figures 8 and 9).
Schoenberger is silent regarding the bottom heating element being adjusted by the same adjusting device as the reflector element and is also silent regarding independent operation of the additional heating elements.
However, Eble teaches a parison heating device comprising heating device comprising a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine for heating parisons by utilizing Eble’s teaching of a bottom heating element mounted to the reflector at a fixed distance to simplify adjusting mechanisms by utilizing only a single adjusting device and ensuring the heating element and reflector are always optimally spaced from each other.
Lappe teaches a machine for heating parisons comprising a plurality of heating elements (Lappe 14) arranged vertically (see Lappe figure 2) and further discloses the heating elements are independently operable (Lappe [0043]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine to have independently operable heating elements to provide a greater level of control over the heating of parisons to produce the desired heating profile.
Regarding claim 2, Schoenberger, Eble, and Lappe as applied to claim 1 further teaches the bottom heating element is a radiator element (Schoenberger [0085]).
Regarding claim 3, Schoenberger, Eble, and Lappe as applied to claim 1 further teaches a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance.
Regarding claim 15, Schoenberger discloses a method of heating plastic parisons using a transport device (Schoenberger 20) along a predetermined path (see Schoenberger figure 1), and heating at least intermittently using a heating device (Schoenberger 40) which further comprises a bottom heating element (Schoenberger 4115) for heating the bottom portion of the plastic parisons, and a reflector element (Schoenberger 4113) for reflecting thermal radiation onto the parisons, installed below the plastic parisons (see Schoenberger figure 8). The reflector element can be adjusted along the vertical direction by an adjusting device (Schoenberger 50). The bottom heating element is also adjustable (Schoenberger [0088]).  
Schoenberger further discloses further heating elements (Schoenberger 4110) arranged one above the other in the vertical direction (see Schoenberger figures 8 and 9).
Schoenberger is silent regarding the bottom heating element being adjusted by the same adjusting device as the reflector element and is also silent regarding independent operation of the additional heating elements.
However, Eble teaches a parison heating device comprising heating device comprising a bottom heating element (Eble 403) mounted to a reflector element (Eble 413) located below the parison at a fixed distance. Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine for heating parisons by utilizing Eble’s teaching of a bottom heating element mounted to the reflector at a fixed distance to simplify adjusting mechanisms by utilizing only a single adjusting device and ensuring the heating element and reflector are always optimally spaced from each other.
Lappe teaches a machine for heating parisons comprising a plurality of heating elements (Lappe 14) arranged vertically (see Lappe figure 2) and further discloses the heating elements are independently operable (Lappe [0043]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine to have independently operable heating elements to provide a greater level of control over the heating of parisons to produce the desired heating profile.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenberger et al. (US 2013/0052295 A1), Eble (US 2010/0196632 A1) and Lappe (US 2014/0197581 A1) as applied to claim 1 above, and further in view of Boguslavskiy (US 2010/0196632 A1).
Regarding claim 5, Schoenberger, Eble, and Lappe as applied to claim 1 are silent regarding the location of electrical contacts for the bottom heating element.
However, Boguslavskiy teaches a heating element (Boguslavskiy 450) mounted to a reflector (Boguslavskiy 460) with an electrical contact located within a support (Boguslavskiy 400) located underneath the reflector (Boguslavskiy [0048]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Schoenberger’s machine by utilizing an electrical contact located within the supports for the heating element to simplify wiring for the heating elements. Examiner notes that since the bottom heating element is located separately therefore the electrical contact in the support for the heating element is configured separately from other electrical contacts.
Regarding claim 6, Schoenberger, Eble, Lappe, and Boguslavskiy teach an electrical contact located within a support (Boguslavskiy 400) located underneath the reflector (Boguslavskiy [0048]).
Regarding claim 7, Schoenberger, Eble, Lappe, and Boguslavskiy as applied to claim 6 teach heating elements can be operated independently (Lappe [0043]). 
Regarding claim 8, Schoenberger, Eble, Lappe, and Boguslavskiy as applied to claim 6 further teach the thermal radiation of the heating device is infrared radiation (Schoenberger [0007]).
Regarding claim 9, Schoenberger, Eble, Lappe, and Boguslavskiy as applied to claim 6 teach the thermal radiation is reflected by the bottom heating element (Schoenberger 4113) is reflected onto the bottom portion of the plastic parisons (Schoenberger [0065]).
Allowable Subject Matter
Claims 10, 13, 14, 16, 17, 19, and 20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The current prior art of record fails to teach the recited limitations concerning the controller blocking manual switching on/off of heating elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762